Per Curiam.

Habeas corpus may not be employed as a substitute for the remedy of appeal or as a means for testing the constitutionality of a statute in favor of one who has been convicted, where the court wherein conviction was obtained had jurisdiction to determine the question of constitutionality. Yutze v. Copelan, Chief of Police, 109 Ohio St., 171; Ex parte Calhoun, 154 Ohio St., 81.

Petitioner remanded to custody.

Weygandt, C. • J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.